IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2656 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. 66 DB 2017
                                :
           v.                   :              Attorney Registration No. 63209
                                :
ANTHONY CHARLES MENGINE,        :              (Allegheny County)
                                :
                Respondent      :




                                         ORDER

PER CURIAM
       AND NOW, this 26th day of November, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Anthony Charles Mengine is suspended for

two years from the practice of law in this Commonwealth, with nine months to be served.

The remaining fifteen months of the suspension are stayed, and Respondent is placed

on probation for fifteen months, subject to the following conditions:

       1.     Respondent shall continue to maintain the services of YourCFO or another

       qualified professional to manage bookkeeping responsibilities;

       2.     Respondent shall continue to maintain all required books and records,

       accessible for review by Office of Disciplinary Counsel within 20 days of a request

       without the necessity for issuance of a subpoena, see Pa.R.P.C. 1.15(c); and

       3.     Respondent shall submit quarterly reports to Office of Disciplinary Counsel

       attesting to his compliance with the Rules of Professional Conduct.

       Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board pursuant to Pa.R.D.E. 208(g).

       Justice Wecht did not participate in the consideration or decision of this matter.